Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	Claims 1-3, 9-12, 17-19, 21-22, 26, 34, 37, 40 and 43 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-3
Regarding claim 1, the prior art of record, Kilmer (US 5486130) discloses a method for automatically handling sleeves by a first arbor mounted to a sleeve conveyor trolley for unfinished sleeves and a second arbor also mounted to the trolley for finished sleeves. The trolley is operated to deposit finished sleeves and pick up unfinished sleeves on one side of the system, and to pick up finished sleeves and position unfinished sleeves for grinding on the other side of the system. Finished sleeves are deposited onto a pivotally mounted finished sleeve receiving arbor when the arbor is pivoted to a first position. When pivoted to a second position, the finished sleeve receiving arbor cooperates with a first gripper which moves finished sleeves to a gauging station. A second gripper then moves the finished sleeves to a conveyor where they are sorted based on measurements made on the finished sleeves by the gauging system. Sleeve handling fingers move sleeves among the various arbors to move the sleeves within the grinding system. The grinding wheel is periodically dressed in response to measurement signals generated by the gauging system (Kilmer, see Fig. 
However, regarding claim 1, the combination of prior arts does not describe:
receiving electronic measurement data of multiple workpieces ground simultaneously by multiple grinding stations of a grinding wheel, the measurement data associating each of the workpieces to a corresponding one of the grinding stations, the measurement data including offset data for each grinding station; uploading the measurement data to a computer processor programmed to automatically control a shaping tool of a dressing apparatus; and shaping each grinding station of the grinding wheel according to the offset data, wherein the offset data is used by the 

Claim 9 
Regarding claim 9, the prior art of record, Kilmer (US 5486130) discloses a grinding wheel is fixedly supported on a machine bed by bearings at each end of the wheel with a friction bearing slide mounted on a swivel plate mounted on the machine bed for movement toward and away from the grinding wheel. A headstock mounted to the slide rotates a cantilevered grinding arbor such that the slide is moved toward the grinding wheel for simultaneously grinding multiple sleeves axially received on the arbor. Sleeves are automatically handled by a first arbor mounted to a sleeve conveyor trolley for unfinished sleeves and a second arbor also mounted to the trolley for finished sleeves. The trolley is operated to deposit finished sleeves and pick up unfinished sleeves on one side of the system, and to pick up finished sleeves and position unfinished sleeves for grinding on the other side of the system. Finished sleeves are deposited onto a pivotally mounted finished sleeve receiving arbor when the arbor is pivoted to a first position. When pivoted to a second position, the finished sleeve receiving arbor cooperates with a first gripper which moves finished sleeves to a gauging station. A second gripper then moves the finished sleeves to a conveyor where they are sorted based on measurements made on the finished sleeves by the gauging system. Sleeve handling fingers move sleeves among the various arbors to move the 
However, regarding claim 9, the combination of prior arts does not describe:
a controller coupled to a dressing apparatus, the controller being configured to automatically control the dressing apparatus to shape the grinding wheel, with the controller including: a communication interface configured to receive, from a measurement system, electronic measurement data of multiple workpieces ground simultaneously by multiple grinding stations of the grinding wheel; and a microprocessor 
Claims 10-12 and 17
Regarding claim 10, the prior art of record, Kilmer (US 5486130) discloses a method for automatically handling sleeves by a first arbor mounted to a sleeve conveyor trolley for unfinished sleeves and a second arbor also mounted to the trolley for finished sleeves. The trolley is operated to deposit finished sleeves and pick up unfinished sleeves on one side of the system, and to pick up finished sleeves and position unfinished sleeves for grinding on the other side of the system. Finished sleeves are deposited onto a pivotally mounted finished sleeve receiving arbor when the arbor is pivoted to a first position. When pivoted to a second position, the finished sleeve 
However, regarding claim 10, the combination of prior arts does not describe:
receiving electronic measurement data of multiple workpieces ground simultaneously by multiple grinding stations of a grinding wheel, the 

Claim 18 
Regarding claim 18, the prior art of record, Kilmer (US 5486130) discloses a grinding wheel is fixedly supported on a machine bed by bearings at each end of the wheel with a friction bearing slide mounted on a swivel plate mounted on the machine bed for movement toward and away from the grinding wheel. A headstock mounted to the slide rotates a cantilevered grinding arbor such that the slide is moved toward the grinding wheel for simultaneously grinding multiple sleeves axially received on the arbor. Sleeves are automatically handled by a first arbor mounted to a sleeve conveyor trolley for unfinished sleeves and a second arbor also mounted to the trolley for finished 
However, regarding claim 18, the combination of prior arts does not describe:
the controller including: 4 14060633 v1a communication interface configured to receive, from a measurement system, electronic measurement data of multiple workpieces ground simultaneously by multiple grinding stations of the grinding wheel; and a microprocessor programmed to control a shaping tool of the dressing apparatus, wherein the measurement data associates measurements from each of the workpieces to a corresponding one of the grinding stations, wherein, for each grinding station, the measurement data includes comparison data, the comparison data including a calculated difference between a measured dimension of a workpiece ground by that grinding station and a target dimension of a reference workpiece, wherein the microprocessor is programmed to convert the measurement data into offset values, and to automatically modify a predetermined CNC algorithm based on the offset values to produce a modified CNC algorithm, wherein the controller is programmed to automatically control a shaping tool of the dressing apparatus to dress the grinding wheel using the modified CNC algorithm, wherein the controller is programmed to use the modified CNC algorithm to modify motion of the shaping tool of the dressing apparatus during dressing of the grinding wheel to shape the surfaces of each of the grinding stations; and wherein 
Claims 19, 21-22 and 26
Regarding claim 19, the prior art of record, Kilmer (US 5486130) discloses a method for automatically handling sleeves by a first arbor mounted to a sleeve conveyor trolley for unfinished sleeves and a second arbor also mounted to the trolley for finished sleeves. The trolley is operated to deposit finished sleeves and pick up unfinished sleeves on one side of the system, and to pick up finished sleeves and position unfinished sleeves for grinding on the other side of the system. Finished sleeves are deposited onto a pivotally mounted finished sleeve receiving arbor when the arbor is pivoted to a first position. When pivoted to a second position, the finished sleeve receiving arbor cooperates with a first gripper which moves finished sleeves to a gauging station. A second gripper then moves the finished sleeves to a conveyor where they are sorted based on measurements made on the finished sleeves by the gauging system. Sleeve handling fingers move sleeves among the various arbors to move the sleeves within the grinding system. The grinding wheel is periodically dressed in response to measurement signals generated by the gauging system (Kilmer, see Fig. 31, Fig. 32, col. 6 lines 19-22 and col. 12 line 28-col. 13 line 58). The prior art of record, Tanaka et al. (US 20070179661) discloses while data that indicate a relationship between a dressing position defined by a distance between a rotating shaft of a polishing pad and a rotating shaft of a dresser and shape change of the polishing pad based on input of a target shape of the polishing pad and alternating repetition of dressing the polishing pad 13 by the dresser and measurement of shape of the 
However, regarding claim 19, the combination of prior arts does not describe:
scanning a workpiece to determine dimensions of the workpiece; generating a computer-readable dimensions datafile containing the dimensions of the workpiece; using a processor to compare the dimensions of the workpiece with reference dimensions and to produce comparison results; 5 14060633 v1generating a computer-readable comparison datafile containing the comparison results; and transmitting the comparison datafile containing the comparison results to a controller in order to automatically control a CNC grinding machine for dressing a grinding wheel for grinding workpieces having the reference dimensions, wherein the comparison results are used in an algorithm of the CNC grinding machine to produce values for dressing the grinding wheel to have a shape suitable for producing workpieces having the reference dimensions, with the values produced by the algorithm being offset values for positioning a shaping tool of a dressing apparatus; wherein the offset values produced by the algorithm cause the controller to modify motion of the shaping tool during the dressing of the grinding whee, 
Claim 34 
Regarding claim 34, the prior art of record, Kilmer (US 5486130) discloses a grinding wheel is fixedly supported on a machine bed by bearings at each end of the wheel with a friction bearing slide mounted on a swivel plate mounted on the machine bed for movement toward and away from the grinding wheel. A headstock mounted to the slide rotates a cantilevered grinding arbor such that the slide is moved toward the grinding wheel for simultaneously grinding multiple sleeves axially received on the arbor. Sleeves are automatically handled by a first arbor mounted to a sleeve conveyor trolley for unfinished sleeves and a second arbor also mounted to the trolley for finished sleeves. The trolley is operated to deposit finished sleeves and pick up unfinished sleeves on one side of the system, and to pick up finished sleeves and position unfinished sleeves for grinding on the other side of the system. Finished sleeves are deposited onto a pivotally mounted finished sleeve receiving arbor when the arbor is pivoted to a first position. When pivoted to a second position, the finished sleeve receiving arbor cooperates with a first gripper which moves finished sleeves to a gauging station. A second gripper then moves the finished sleeves to a conveyor where they are sorted based on measurements made on the finished sleeves by the gauging system. Sleeve handling fingers move sleeves among the various arbors to move the sleeves within the grinding system. The grinding wheel is periodically dressed in response to measurement signals generated by the gauging system (Kilmer, see Fig. 31, Fig. 32, col. 6 lines 19-22 and col. 12 line 28-col. 13 line 58). The prior art of record, 
However, regarding claim 34, the combination of prior arts does not describe:
a controller equipped with a microprocessor and a communication interface; and a scanner controlled by controller; wherein the scanner includes a light source for optically scanning a workpiece to obtain scan data, wherein the microprocessor is programmed to: automatically determine dimensions of the workpiece from the scan data; generate a computer-readable measurements data file containing the dimensions of the workpiece; compare the dimensions of the workpiece with reference dimensions to produce comparison results, and generate a computer-readable comparison data file containing the comparison results, wherein 

Claims 37 and 40
Regarding claim 37, the prior art of record, Kilmer (US 5486130) discloses a method for automatically handling sleeves by a first arbor mounted to a sleeve conveyor trolley for unfinished sleeves and a second arbor also mounted to the trolley for finished sleeves. The trolley is operated to deposit finished sleeves and pick up unfinished sleeves on one side of the system, and to pick up finished sleeves and position unfinished sleeves for grinding on the other side of the system. Finished sleeves are deposited onto a pivotally mounted finished sleeve receiving arbor when the arbor is pivoted to a first position. When pivoted to a second position, the finished sleeve receiving arbor cooperates with a first gripper which moves finished sleeves to a gauging station. A second gripper then moves the finished sleeves to a conveyor where they are sorted based on measurements made on the finished sleeves by the gauging system. Sleeve handling fingers move sleeves among the various arbors to move the 
However, regarding claim 37, the combination of prior arts does not describe:
receiving, at a processor of the CNC dressing apparatus, an electronic datafile containing measurement data of a workpiece ground by the grinding wheel, the measurement data including comparison data corresponding to a difference between a measured dimension of the workpiece and a target dimension of a reference workpiece; calculating, by the processor, an offset value based on the difference between the 
Claim 43 
Regarding claim 43, the prior art of record, Kilmer (US 5486130) discloses a grinding wheel is fixedly supported on a machine bed by bearings at each end of the wheel with a friction bearing slide mounted on a swivel plate mounted on the machine bed for movement toward and away from the grinding wheel. A headstock mounted to the slide rotates a cantilevered grinding arbor such that the slide is moved toward the grinding wheel for simultaneously grinding multiple sleeves axially received on the arbor. Sleeves are automatically handled by a first arbor mounted to a sleeve conveyor trolley for unfinished sleeves and a second arbor also mounted to the trolley for finished sleeves. The trolley is operated to deposit finished sleeves and pick up unfinished sleeves on one side of the system, and to pick up finished sleeves and position unfinished sleeves for grinding on the other side of the system. Finished sleeves are deposited onto a pivotally mounted finished sleeve receiving arbor when the arbor is pivoted to a first position. When pivoted to a second position, the finished sleeve 
However, regarding claim 43, the combination of prior arts does not describe:
calculate an offset value based on the difference between the measured dimension and the target dimension, and to modify a CNC control program 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LINJASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117